Smith, Justice.
The appellant, William Newsom, Jr., filed a complaint for modification of alimony pursuant to OCGA § 19-6-19 (b). The appellee filed an answer and a request for attorney fees. After what the trial court termed “many months of active litigation,” the appellant voluntarily dismissed his complaint. The dismissal occurred on January 22, 1986, during the January-February term and two months later, on March 31, 1986, during the March-April term, the appellee filed a motion for an award of attorney fees. The appellant argued that the trial court could not entertain the motion as there was no motion filed within the January-February term and the filing during the March-April term was too late. The trial court, without addressing the appellant’s *239out-of-term argument, awarded the appellee $5,000 in attorney fees. We reverse.
Decided June 19, 1987
Reconsideration denied July 8, 1987.
Charles D. Read, Jr., for appellant.
Richard M. Young, Scott B. Zolke, for appellee.
A court has plenary control over its judgments, orders, and decrees during the term in which they are made, and in the exercise of sound discretion, the court may revise, revoke, or modify them at the same term. Dover v. Dover, 205 Ga. 241 (53 SE2d 492) (1949). Furthermore, the courts of this state have held that “[u]pon appellees’ failure to object to appellant’s voluntary dismissal, . . . the ‘action,’ including appellees’ counterclaim, [is] dismissed.” Moore v. McNair, 145 Ga. App. 888 (245 SE2d 25) (1978).
There was no counterclaim filed in this case, but there was an answer and a prayer for attorney fees. It is undisputed that the appellee had notice of the dismissal of the case during the January-February term, and had ample time within that term to seek a hearing on her prayer for attorney fees. It was incumbent upon the appellee to file her motion for attorney fees at the time the case was dismissed or, at the very latest, within the term in which the “action” was dismissed.

Judgment reversed.


All the Justices concur.